Citation Nr: 0905405	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-23 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as a result of exposure to herbicides including Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk




INTRODUCTION

The Veteran had active duty military service from August 1965 
to January 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Muskogee, Oklahoma.  

The Veteran had a hearing before the undersigned in January 
2009.  A transcript of that hearing is contained in the 
record.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic in Vietnam 
during the Vietnam era; and, there is no objective evidence 
of actual in-service herbicide exposure.

2.  Diabetes mellitus was not diagnosed in service or within 
the one year of service discharge, and diabetes mellitus, 
first diagnosed after service, is otherwise unrelated to an 
injury, disease, or event (exposure) during service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or have been aggravated by such service, 
including as a result of exposure to herbicides (Agent 
Orange).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

After careful review of the claims folder, the Board finds 
that a letter dated in October 2006 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the October 2006 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  Finally, the letter included notice 
regarding a possible disability rating and effective date in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records and personnel records 
are associated with the claims folder.  Private treatment 
records from Family Medical Clinic are also of record.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the Veteran was afforded a VA 
examination with respect to all of the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

In the present case, the Veteran asserts that he is entitled 
to service connection for diabetes mellitus as a result of 
exposure to Agent Orange in Guam during the war in Vietnam.  
He says he personally handled barrels that he believes 
contained herbicide agents, to include Agent Orange.  
Transcript at 3.  He also argues that Agent Orange was 
actively used as a defoliant at Andersen Air Force Base 
(AFB).  Transcript at 4.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309(e).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  Specifically, this includes 2,4-D; 
2,4,5-7 and its contaminant TCDD; cacodylic acid; and 
picloram.  38 C.F.R. § 3.307(a)(6).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).  A disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
even though there is no evidence of such disease during the 
period of service. 38 C.F.R. § 3.309.

Diabetes mellitus is subject to the presumption in 38 C.F.R. 
§ 3.309(e) if it becomes manifest to a degree of 10 percent 
or more at any time after service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii).

Service personnel records are negative for findings that the 
Veteran served in Vietnam.  The Veteran does not contend 
otherwise.  The presumption of exposure to herbicides 
therefore does not apply.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the Veteran, however, 
from establishing direct service connection.  In Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), the United 
States Court of Appeals for the Federal Circuit held that 
when a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  As 
such, the Board must not only determine whether the Veteran 
has a disability which is recognized by VA as being 
etiologically related to exposure to herbicide agents that 
were used in Vietnam and elsewhere, but must also determine 
whether his current disability is the result of active 
service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Service treatment records are negative for complaints, 
treatment, or diagnosis of diabetes mellitus.  The earliest 
diagnosis contained in the record establishes an onset date 
of 2002, more than 30 years after the Veteran's active duty 
service.  This significant gap weighs heavily against the 
Veteran's claim.   See Maxson v. West, 12 Vet. App. 453, 459 
(1999).  The Veteran does argue the contrary.  Again, he 
asserts that his diabetes mellitus is the result of his 
exposure to herbicides while being stationed at Andersen AFB 
in Guam.  

The Board finds that the evidence of record does not 
demonstrate that the Veteran was exposed to Agent Orange.  
The Veteran's personnel records indicate that he served in 
Guam during the war in Vietnam.  However, the Department of 
Defense has not established that Agent Orange was used in 
Guam during the period of the Veteran's service.  VA 
requested additional records relating to possible herbicide 
exposure from the National Personnel Records Center (NPRC) in 
January 2007 but none were found.  Indeed, the NPRC 
specifically noted that there was no record of herbicide 
exposure.  Consideration has also been given to an October 
1992 Environmental Protection Agency (EPA) site narrative for 
Andersen AFB, which was submitted by the Veteran.  The 
narrative identifies numerous hazardous substances involved 
in the fifty year history of operation of Andersen AFB.  None 
of the herbicide agents identified in 38 C.F.R. § 3.307(a)(6) 
are referenced.  The Board acknowledges the Veteran's 
statements that he witnessed the use of Agent Orange in Guam 
but the objective evidence of record does not support such a 
conclusion.  Further, it has not been shown that the Veteran 
has the professional expertise to identify the chemicals that 
were stored and used at Andersen AFB.

The Board also acknowledges the Veteran's contention that at 
least one other Veteran has been service-connected for 
diabetes mellitus as a result of herbicide exposure in Guam.  
However, since Board decision are non-precedential, previous 
decisions have no bearing on the outcome of this case.  See 
38 C.F.R. § 19.5 (2008) (listing the criteria governing the 
disposition of Board decisions).  Therefore, the Board may 
only rely on the applicable law and the facts and 
circumstances of this particular case.

In conclusion, the evidence of record does not establish that 
the Veteran was exposed to herbicides, including Agent 
Orange, during his active duty service.  Further, a 
preponderance of the evidence demonstrates that the Veteran's 
diabetes mellitus is not otherwise related to his active duty 
service.  As such, the benefit-of-the-doubt rule does not 
apply and service connection must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


